March 29, 1965


Mr. Eldon Jeffrey8                    Opinion No. C-408
Executive Secretary
State Board of Barber Examiners       Re:   Whether the Texas Barber
Austin, Texas                               Law can be interpreted to
                                            make it legal for a mobile
                                            barber shop mounted on a
                                            truck, to operate on the
                                            streets of a city, going
                                            from door to door to ren-
Bear Mr. Jeffreys:                          der barber services.
          You have requested an opinion from this offlce upon
the following question:
         "Could the Texas Barber Law be interpreted
    to make it legal for a mobile barber shop mounted
    on a truck, to operate on the streets of a city
    going from door to door to give barber services?"
         Article 729, Vernon's Penal Code, provides that:
         "Every person owning,operating or managing
    a barber shop or beauty parlor shall register
    his full name and the location of said shop or
    ~parlor In a book to be kept in the office of
    State Board of Health for that purpose, and
    every owner, operator or manager of a barber
    shop or beauty parlor that is first opened
    for business hereafter shall within five days
    after the opening of such shop or parlor reg-
    ister,in like manner. In event of a change
    in the manager or location of any such shop
    or parlor, the manager of same shall call at
    or communicate by mail with said board within
    five days after such change takes place and ln-
    form said board thereof." (Emphasis added).
          Section 4 of Article 73&a, Vernon's Penal Code, pro-
vides in part that:

                           -1934-
Mr. Eldon Jeffreys, page 2 (C- 408)


           'Barber shop, as defined herein, shall
                lace where barbering is practiced
     ??thb            . . !(Emphasls added).
          A study of Article 73&a, the Texas Barber Law, falls
to disclose any specific prohibition against operating mobile
barber shops. In fact, Section 4 of Article 73&a sets forth
that a barber shop shall mean any place where barbering Is
practiced. This would seem to include mobile shops as well as
ones located at a fixed and permanent site.
                     SUMMARY
          The provisions of Article 73&a, Vernon's
     Penal Code, the Texas Barber Law, would not
     prohibit the operation of mobile barber shops.
                            Very truly yours,
                            WAGGONER CARR
                            Attorney General




PB:mkh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Howard Fender
Harry Gee
John Reeves
Harold Kennedy
APPROVED FOR TRE ATTORNEY GENERAL
BY: Stanton Stone




                            -1935-